 

Exhibit 10.8

 

ASSIGNMENT AGREEMENT

 

THIS ASSIGNMENT AGREEMENT (this “Agreement”) is made and entered into on the
20th day of July, 2020 (the “Effective Date”), by and between GEH Capital, LLC a
Delaware limited liability company (“Assignor”), and Adara Enterprises Corp.
(f/k/a Imation Enterprises Corp.), a Delaware corporation (“Assignee”).

 

In consideration of the mutual covenants contained herein, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

 

ARTICLE I

DEFINITIONS

 

In addition to the terms defined elsewhere in this Agreement, the following
terms shall have the meanings set forth in this Article I for the purposes of
this Agreement:

 

1.1. “Encumbrance” means any mortgage or deed of trust, pledge, hypothecation,
assignment, deposit arrangement, lien, charge, claim, security interest,
easement or encumbrance, or preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever (including, without
limitation, any title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing, and the filing
of, or agreement to give, any financing statement perfecting a security interest
as to assets owned by the relevant person or entity under the Uniform Commercial
Code or comparable law of any jurisdiction).

 

1.2. “Intellectual Property Rights” means, collectively, (a) all patent rights
and all rights, title and interest in all letters patent, design patents,
utility models, or equivalent or similar rights and applications, including any
reissue, continuation, division, continuation-in-part, revision, extension
applications thereof; (b) all copyrights, and all rights, title and interest in
all copyrights, copyright registrations and applications for copyright
registration, certificates of copyright and copyrighted interests; (c) all mask
work rights, and all rights, title and interest in all mask work rights, mask
work right registrations, and applications for mask work right registration,
certificate of mask work rights; (d) all right, title and interest in all trade
secrets and trade secret rights; and (e) all other intellectual property,
proprietary and moral rights, including without limitation all trademarks, trade
names, brands and logos, together with any associated business goodwill.

 

1.3. “Proprietary Software” means Assignor’s proprietary quantitative trading
software in object code and source code form, and all related operating systems
and specifications, databases, database management code, utilities,
applications, menus, images, icons, forms, engines, platforms, algorithms,
compilers, applets, subroutines, development tools, design tools, user
interfaces and documentation, including all developer notes, comments and
annotations.

 

ARTICLE II

ASSIGNMENT AND OWNERSHIP

 

2.1. Assignment. Assignor hereby irrevocably and unconditionally transfers,
conveys and assigns to Assignee, free and clear of all Encumbrances, all rights,
title and interest in, to and under (a) the Proprietary Software together with
all Intellectual Property Rights therein or thereto, whether or not registered
or registrable, including, without limitation, the right to modify, translate,
arrange, transform, revise or adapt the Proprietary Software to create
derivative works and the right to utilize such derivative works; (b) all causes
of action (whether known or unknown or whether currently pending, filed, or
otherwise) and other enforcement rights under, or on account of, any of the
foregoing whether before or hereafter accrued, including, without limitation,
all causes of action and other enforcement rights for (i) damages, (ii)
injunctive relief, and (iii) any other remedies of any kind for past, current
and future infringement; and (c) all benefits and privileges under or on account
of any of the foregoing, including the right to collect royalties or other
payments due or payable on or after the Effective Date, all of the foregoing to
be held by Assignee for Assignee’s own use and enjoyment, and for the use and
enjoyment of Assignee’s successors, assigns and other legal representatives, as
fully and entirely as the same would have been held and enjoyed by such Assignor
if this Assignment had not been made. Assignor shall not retain any rights
whatsoever to use or claim ownership of the Proprietary Software or any
Intellectual Property Rights therein or thereto, and Assignor agrees not to
challenge the validity of Assignee’s exclusive ownership, file applications or
registrations thereof, or take any other actions inconsistent with Assignee’s
ownership of the Proprietary Software or Intellectual Property Rights therein or
thereto.

 

1

 



 

2.2. Ownership of Derivative Works. Assignor hereby acknowledges and agrees that
Assignee shall own all rights, title and interest in and to any modifications,
translations, arrangements, transformations, revisions, adaptations or other
derivative works or inventions, materials or works of authorship prepared,
developed or created by Assignee based on all or any portion of the Proprietary
Software, including, without limitation, all Intellectual Property Rights
therein or thereto.

 

2.3. Further Actions; Waiver of Moral Rights. Assignor shall (a) promptly
deliver to Assignee all forms and other documents reasonably requested by
Assignee to assign, and perfect the assignment of, all rights, title and
interest in the Proprietary Software including all Intellectual Property Rights
therein or thereto, (b) waive, and hereby does waive, any “moral” rights with
respect to the Proprietary Software, including but not limited to rights of
attribution and integrity arising from all or any part of the copyrights
included in the Proprietary Software, together with all claims for damages and
other remedies asserted on the basis of moral rights, and transfers, conveys and
assigns unto Assignee any waivers granted to such Assignor of any such moral
rights, in each case, to fullest extent permitted by applicable laws, and (c)
provide any cooperation and perform any other acts as may be reasonably
necessary or appropriate, in the opinion of Assignee’s counsel and at Assignee’s
expense, to assign and convey to Assignee all rights, title and interests in the
Proprietary Software including all Intellectual Property Rights therein or
thereto.

 

ARTICLE III

PAYMENT

 

3.1. In consideration of the rights, title and interests assigned herein by
Assignor, Assignee shall pay to Assignor one million seven hundred fifty
thousand dollars ($1,750,000) in full satisfaction of Assignee’s monetary
obligations under this Agreement.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF ASSIGNOR

 

Assignor hereby represents, warrants and covenants to Assignee as follows:

 

4.1. Organization, Standing and Power. Assignor is duly organized, validly
existing and in good standing under the laws of the State of Delaware and has
all necessary power and authority to carry on its business as now owned and
operated by it.

 

4.2. Authority. Assignor has all requisite power and authority to execute and
deliver this Agreement and all other agreements and documents to be executed and
delivered by Assignor in connection with the consummation of the transactions
contemplated by this Agreement and to perform the transactions contemplated
hereby and thereby. The execution, delivery and performance of, and the
consummation of the transactions contemplated by, this Agreement, have been duly
and validly authorized by all necessary action on the part of Assignor. This
Agreement has been duly executed and delivered by or on behalf of Assignor and
constitutes the valid and binding obligation of Assignor, enforceable against
Assignor.

 

4.3. No Conflict or Breach. The execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby do not
and will not: (a) conflict with or constitute a violation of the certificate of
formation, limited liability company agreement, operating agreement or other
organizational documents of Assignor; (b) conflict with or violate any law,
statute, judgment, order, decree or regulation of any legislative body, court or
administrative agency, governmental authority or arbitrator applicable to or
relating to either Assignor; or (c) conflict with or constitute a breach or
default under any agreement or contract by which either Assignor is bound.

 

2

 

 

4.4. Good Faith. Assignor is acting in good faith and is not entering into this
Agreement and the transactions contemplated hereunder with the intent to hinder,
delay or defraud any person to which it is, or may become, indebted.

 

4.5. Intellectual Property Rights.

 

4.5.1. Assignor is not legally bound by any agreement: (a) assigning, or
granting any licenses under, any Proprietary Software or any Intellectual
Property Rights related thereto; or (b) limiting, restricting, or prohibiting in
any manner the use of the Proprietary Software or any Intellectual Property
Rights related thereto; or (c) imposing any other obligations or liabilities of
any type or in any manner with respect to all or any part of the Proprietary
Software or any Intellectual Property Rights related thereto.

 

4.5.2. The Proprietary Software is original and does not violate, infringe, or
misappropriate any rights owned or held by a third party.

 

4.5.3. As the result of the transactions contemplated hereby, Assignee will,
immediately after the completion thereof, own all right, title and interest in
and to the Proprietary Software and all Intellectual Property Rights therein,
free and clear of any Encumbrances whatsoever.

 

ARTICLE V

GENERAL

 

5.1. Indemnification. Assignor shall indemnify, defend, and hold harmless
Assignee, its affiliates, and its and their officers, directors, employees,
attorneys, consultants and agents (collectively, the “Indemnitees”) from and
against any and all claims, losses, damages, liabilities, obligations,
penalties, fees, costs and expenses (including, without limitation, reasonable
attorneys’ fees, costs and expenses) incurred by such Indemnitees, whether prior
to or from and after the date hereof, whether direct, indirect or consequential,
as a result of or arising from or relating to the Proprietary Software, or any
acts or omissions of Assignor or its officers, directors, employees, attorneys,
consultants or agents in breach of any representation, warranty, covenant,
obligation or agreement of Assignor set forth in the Agreement.

 

5.2. Effect of Headings. The subject headings of the Articles and Sections of
this Agreement are included for purposes of convenience only, and shall not
affect the construction or interpretation of any of the provisions hereof.

 

5.3. Entire Agreement; Modification. This Agreement, together with any Exhibits
furnished hereunder (which are hereby incorporated into and made part of this
Agreement), constitute the sole and entire agreement among the parties
pertaining to the subject matter contained herein, and supersedes all prior and
contemporaneous agreements, representations, negotiations and understandings of
the parties. No supplement, modification or amendment of this Agreement shall be
binding unless executed in writing by both parties.

 

5.4. Waiver. Each party hereto may waive, in writing, compliance by the other
party with any of the covenants or conditions contained in this Agreement,
except those conditions imposed by law. No act, failure to act, practice or
custom shall constitute an implied waiver of full compliance with any of the
provisions hereof. The granting of a written waiver pursuant to this Section
shall apply, unless expressly set forth therein to the contrary, only to the
specific incident of noncompliance with the specific provisions of this
Agreement set forth therein.

 

5.5. Counterparts. This Agreement may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. A party may execute this
Agreement and transmit its signature by facsimile, which shall be fully binding,
and the party taking such actions shall deliver a manually signed original as
soon as is practicable.

 

5.6. Binding Effect. This Agreement shall be binding on, and shall inure to the
benefit of, the parties hereto and their respective successors and permitted
assigns.

 



3

 

 



5.7. Successors and Assigns. Assignee may assign this Agreement to a third party
without the express permission of either Assignor; provided, however, that any
such assignment is binding on any such third party. Assignor may not assign this
Agreement without Assignee’s prior consent (not to be unreasonably withheld).

 

5.8. Further Assurances. Each party shall cooperate and take such action as may
be reasonably requested by the other party in order to carry out the provisions
and purposes of this Agreement and the transactions contemplated hereby.

 

5.9. Choice of Law; Forum. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of New York, without regard to
principles of conflicts of law. Each of Assignor and Assignee hereby submits to
the exclusive jurisdiction of any New York State or Federal court sitting in New
York City in any action or proceeding arising out of or relating to this
Agreement.

 

IN WITNESS WHEREOF, each of the parties hereto has signed this Agreement or has
caused the same to be signed by its duly authorized officer to be effective as
of the Effective Date.

 

  GEH Capital (“Assignor”)       By:     Name: George Hall   Title: President  
Date: July 20, 2020         Adara Enterprises Corp. (“Assignee”)         By:
[ex10-8_001.jpg]   Name: Daniel Strauss   Title: President   Date: July 20, 2020

 

4

 